Citation Nr: 0903460	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-17 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.  


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus.  In June 
2008, the Board remanded the claim for further development.


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
veteran's coronary artery disease was not present in service 
or until many years thereafter and is not related to service 
or to an incident of service origin, including to his 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred in or 
aggravated by his active service, and is unrelated to his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110; 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his coronary artery disease is 
related to his diabetes mellitus, for which service 
connection has been in effect since September 2006.  
Specifically, he maintains that his diabetes has exacerbated 
the symptoms of his coronary artery disease.  

In support of his claim, the veteran has submitted a January 
2007 statement from his private physician, who cites medical 
literature from the American College of Physicians in 
determining that diabetes mellitus increases the risk of 
myocardial infarctions and the likelihood that such 
myocardial infarctions will prove fatal, that cardiovascular 
complications are the most prominent and frequent cause of 
mortality in individuals with diabetes, and that diabetes 
remains an independent risk factor for cardiovascular 
complications "even after adjusting for other known risk 
factors."

The service treatment records are negative for any complaints 
or clinical findings of coronary artery disease or related 
heart problems.  On examination in March 1969 prior to his 
separation from service, the veteran's blood pressure was 
measured as 128/66 mm Hg, which was considered normal.  No 
clinical findings of coronary artery disease or related heart 
problems were noted within one year after the veteran's 
separation from service.  Thus the Board finds that 
chronicity of in service is not established in this case. 38 
C.F.R. § 3.303(b) (2008).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2008).

Here, the earliest post-service clinical evidence of coronary 
artery disease is an abnormal electrocardiogram (EKG) dated 
in October 2003.  On subsequent cardiac catherization the 
veteran was found to have a 100 percent occlusion of two of 
his coronary arteries, which was indicative of 
atherosclerosis.  He was also treated for complaints of 
angina.  In June 2004, he underwent angioplasty and surgical 
insertion of a stent to correct his coronary artery 
blockages.  The record thereafter shows that the veteran was 
diagnosed with Type 2 diabetes mellitus in approximately June 
2005.  He has continued to receive intermittent treatment for 
coronary artery disease and diabetes mellitus .

Pursuant to the Board's June 2008 remand, the veteran 
underwent a VA heart examination in August 2008 in which the 
examiner noted that the veteran's coronary artery disease had 
its onset in 2003, that its manifestations included fatigue, 
angina, dizziness, and dyspnea, and that it was currently 
controlled with medication.  Physical evaluation showed the 
veteran to have normal blood pressure of 119/75 mm Hg and was 
otherwise negative for any significant cardiac abnormalities.  
Stress test results yielded diagnoses of mild ischemia in 
inferolateral myocardium, with no definite evidence of a 
scar, and post-stress left ventricular ejection fraction of 
50 percent.

Based upon a review of the veteran's service and post-service 
treatment records, and other pertinent evidence in his claims 
folder, as well as the results of his physical evaluation, 
the VA examiner determined that the veteran's coronary artery 
disease was less likely than not related to his service-
connected diabetes mellitus.  In support of his conclusion, 
the examiner noted that while the veteran had been diagnosed 
with coronary artery disease many years after leaving 
service, that diagnosis preceded his diagnosis of diabetes 
mellitus.  Specifically, the examiner observed that the 
veteran's abnormal EKG and subsequent catherization in 2003 
showed that he had longstanding atherosclerotic plaque that 
would have taken 10-15 years to develop, and that therefore 
the veteran's coronary artery disease could not have been 
caused his diabetes, which was not diagnosed until 2005.  
Additionally, the examiner pointed out that because the 
veteran's coronary artery disease was currently controlled by 
medication and he had not suffered a significant cardiac 
episode or recurrence of angina since his diagnosis of 
diabetes, there was no indication that the latter condition 
had permanently aggravated his existing coronary artery 
disease.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Although supportive of the veteran's claim, the Board is 
inclined to place less probative value on the January 2007 
private physician's statement concerning the general 
relationship that myocardial infarctions and related 
cardiovascular complications have with diabetes, and his 
opinion that diabetes remains an independent risk factor for 
cardiovascular complications "even after adjusting for other 
known risk factors."  The Board assigns greater weight to 
the subsequent August 2008 opinion undertaken to directly 
address the issue on appeal.  In placing greater weight on 
the VA examiner's conclusion that it was less likely than not 
that the veteran's coronary artery disease was caused or 
aggravated by his service-connected diabetes mellitus, the 
Board considers it significant that the opinion is more 
current than the findings of the private physician and that 
the VA examiner had access to the prior opinion to consider.  
Additionally, the August 2008 VA opinion is based on the 
examiner's thorough and detailed examination of the veteran 
and the claims folder and the medical history contained 
therein, and is consistent with the other clinical evidence 
of record, including the diagnoses and treatment for coronary 
artery disease preceding the diagnosis of diabetes mellitus 
and the lack of any significant cardiac event or angina 
following the latter diagnosis.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims folder and the veteran's history, and the thoroughness 
and detail of the opinion).  

By contrast, there is no indication that the private 
physician reviewed the pertinent information in the veteran's 
claims folder.  Additionally, the private physician only 
opined about a possible relationship between the veteran's 
coronary artery disease and diabetes mellitus based on 
general information about the two diseases from the American 
College of Physicians.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).

The Board finds that the preponderance of the evidence is 
against a finding that service connection for coronary artery 
disease is warranted.  There competent medical evidence does 
not show that it is at least as likely as not that a medical 
nexus exists between the veteran's currently diagnosed 
condition and his service-connected diabetes mellitus.  
Indeed, that evidence weighs against such a finding, as the 
August 2008 VA examiner specifically found that it was less 
likely than not that the veteran's coronary artery disease 
was caused or permanently worsened by his diabetes mellitus.  
Moreover, the record is otherwise negative for any clinical 
evidence relating the veteran's heart problems to his 
service-connected disability.  Accordingly, the Board finds 
that service connection for the veteran's coronary artery 
disease is not warranted on a secondary basis.

With respect to whether service connection is warranted on a 
direct or presumptive basis, the first clinical evidence of 
coronary artery disease is dated in October 2003, more than 
34 years after the veteran's separation from active service, 
and the veteran does not contend otherwise.  Moreover, there 
is no competent evidence of record establishing a nexus 
between the veteran's service and his coronary artery 
disease.  The Board has considered the VA examiner's findings 
that the veteran had longstanding atherosclerotic plaque that 
would have taken 10-15 years to develop prior to his 2003 
diagnosis of coronary artery disease.  Even taking that 
medical opinion evidence into account, however, the earliest 
date of onset of the veteran's heart problems would have been 
in the late 1980s or early 1990s, many years after his 
discharge.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
however, the Board finds that the evidence is against a 
finding of a nexus between service and the veteran's current 
coronary artery disease, and that service connection 
therefore is not warranted on a direct basis.  Nor is there 
any objective clinical evidence of record showing that any 
heart problems manifested to a compensable degree within one 
year following the veteran's separation from service.  
Therefore, presumptive service connection is not warranted 
under 38 C.F.R. § 3.309(a).

The Board has considered the veteran's assertions that his 
coronary artery disease is related to his period of active 
service, including to his service-connected diabetes 
mellitus.  To the extent that the veteran ascribes his 
current condition to a service-connected disability, however, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles); 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that a veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 
2002); 38 C.F.R. § 3.303(a), 3.159(a) (2008); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, coronary artery 
disease is not a disability subject to lay diagnosis.  While 
some symptoms of the disorder may be reported by a layperson, 
the diagnosis requires medical training.  The veteran does 
not have the medical expertise to diagnose himself with that 
condition, nor does he have the medical expertise to provide 
an opinion regarding its etiology.  Thus, the veteran's lay 
assertions are not competent or sufficient in this instance.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's coronary artery 
disease first manifested years after service and is not 
related to his active service, to any incident therein, or to 
any service-connected disability.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006 that 
discussed the legal requirements applicable to the claim.  
Further, VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

Finally, as to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  VA has also afforded 
the veteran a heart examination, which yielded clinical 
evidence that was relevant in deciding this claim.  The 
veteran has not identified any additional evidence related to 
his claim for service connection for coronary left ankle 
condition.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2008).  
Thus, VA has made every reasonable effort to obtain all 
records relevant to the veteran's claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for coronary artery disease is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


